                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

RODRIGO MOSQUERA,                               §
                                                §
       Plaintiff,                               §
VS.                                             §   CIVIL ACTION NO. 1:17-CV-7
                                                §
DAMON HININGER, et al.,                         §
                                                §
       Defendants.                              §

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On January 29, 2019, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 175), recommending that all claims against Defendants Michael

Sizemore, Fidencio Cacique, John Crenshaw, Francisco Montalvo, and Krystal Olivarez be

dismissed for failure to comply with discovery, pursuant to FED. R. CIV. P. 37(b). Furthermore,

the Magistrate Judge recommended the entry of a take-nothing judgment against Mosquera as

to any claims made against Sizemore, Cacique, Crenshaw, Montalvo, and Olivarez.

       Written objections were to be filed by February 13, 2019.      No party has filed any

objections. After reviewing the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation. Accordingly, it is:

       ORDERED that all claims against Defendants Michael Sizemore, Fidencio Cacique,

John Crenshaw, Francisco Montalvo, and Krystal Olivarez are DISMISSED for failure to

comply with discovery, pursuant to FED. R. CIV. P. 37(b); and

       ORDERED that Plaintiff Mosquera take nothing on all of his claims alleged against

Defendants Michael Sizemore, Fidencio Cacique, John Crenshaw, Francisco Montalvo, and

Krystal Olivarez.


       SIGNED this 19th day of March, 2019.

                                                ________________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge

1/1
